PER CURIAM.
Eddie Moore appeals his sentence as a habitual violent felony offender. The trial court enhanced his sentence upon the revocation of his community control. We reverse and remand for resentencing. The trial court erred when it sentenced appellant as a habitual offender upon the revocation of his community control where it had not originally sentenced him as a habitual offender. See Scott v. State, 550 So.2d 111 (Fla. 4th DCA 1989), review dismissed, 560 So.2d 235 (Fla.1990). We certify conflict with Snead v. State, 598 So.2d 316 (Fla. 5th DCA), juris, accepted, 605 So.2d 1266 (Fla.1992).
REVERSED and REMANDED.
DELL and WARNER, JJ., concur.
POLEN, J., concurs specially with opinion.